DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, 12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin et al. (US 2021/0345047 A1) in view of Bakish (US 2016/0111091 A1).
As to claim 1, Sabin discloses a wearable audio device [Wearable hearing assist device 100 on FIG. 1], comprising: 
a frame [Audio eyeglasses] for contacting a head [User’s ears] of a user [“A wide variety of wearable audio devices, that a user wears in the vicinity of at least one of the user's ears to provide amplified audio for at least that one ear. Other such implementations include headphones, two-way communications headsets, earphones, earbuds, hearing aids, audio eyeglasses.” Paragraph 0027]; 
an electro-acoustic transducer [Transducers 118 on FIG. 1] within the frame and configured to output audio signals [“Output amplified audio signals via one or more electrostatic transducers 118.” Paragraph 0033]; 
at least one microphone [Microphone inputs 116 on FIG. 1]; 
a voice activity detection (VAD) accelerometer [Voice activity detector 110 on FIG. 1]; and 
a controller [Audio processing system 102 on Fig. 1] coupled with the electro-acoustic transducer, the at least one microphone and the VAD accelerometer [“Device 100 includes an audio processing system 102 having an amplifier system 106  to amplify acoustic signals received from one or more microphones 114 via microphone inputs 116, and output amplified audio signals via one or more electrostatic transducers 118.” Paragraph 0033], 
the controller configured in a first mode to: detect that the user is speaking [“VAD 110  captures the phase difference between two of the microphones 114, analyzes the phase difference, and determines if the acoustic signal is the user's voice.” Paragraph 0036-0037].
Sabin discloses detecting the user’s voice but fails to disclose recording the voice of the user.
However, Bakish teaches a controller configure to record a voice of the user solely with signals from the VAD accelerometer in response to detecting that the user is speaking [“A control module comprising one audio sensor such as a microphone, a communication module and a processing unit configured for voice activity detection (VAD), for recording voice input once speech is detected.” Paragraph 0029].
Sabin and Bakish are analogous because they are all directed to voice activity detection system. One of ordinary skill in the art before the effective filing date of the claimed invention finds obvious using the module controller to record the user’s voice using the voice activity detection (VAD) taught by Bakish in an wearable audio device having a voice activity detection such as that of Sabin as suggested by Bakish, for the obvious purpose of having the recorded voice transmitting to other devices, by combining prior art elements according to known methods to yield predictable results.  

As to claim 2, Sabin discloses the wearable audio device, detecting the user’s voice but fails to disclose recording the voice of the user.
However, Bakish teaches wearable audio device, wherein the VAD accelerometer maintains contact with the head of the user during the recording [“A control module comprising at least one audio sensor such as a microphone, a communication module and a processing unit configured for voice activity detection (VAD), for recording voice input once speech is detected.” Paragraph 0029].
Sabin and Bakish are analogous because they are all directed to voice activity detection system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the module controller to record the user’s voice using the voice activity detection taught by Bakish in an wearable audio device having a voice activity detection such as that of Sabin as suggested by Bakish, for the obvious purpose of having the recorded voice transmitting to other devices, by combining prior art elements according to known methods to yield predictable results. 

As to claim 3, Sabin discloses the wearable audio device of claim 1, wherein, in a second mode, the controller is configured to adjust a directionality of audio pickup from the at least one microphone to at least one of: verify that the user is speaking or enhance quality of the recording [Paragraph 0038].  

As to claim 4, Sabin discloses the wearable audio device of claim 1, further comprising an additional VAD system for verifying that the user is speaking prior to initiating the recording [Paragraph 0029]. 
 
As to claim 10, Sabin discloses the wearable audio device of claim 1, wherein in a second mode, the controller activates the at least one microphone to record all detectable ambient audio, wherein the controller is configured to switch from the first mode to the second mode in response to a user command [Paragraph 0036].  

As to claim 12, Sabin discloses the wearable audio device of claim 1, further comprising a digital signal processor (DSP) coupled with the controller, wherein the controller is further configured to activate the DSP to enhance the recorded voice of the user during the recording [Paragraph 0034]. 

As to claim 14, Sabin discloses a computer-implemented method [Paragraph 0001], comprising: at a wearable audio device [100 on FIG. 1] comprising: see claim 1’s rejection. 

As to claim 15, see claim 3’s rejection. 

As to claim 20, see claim 10’s rejection.


Allowable Subject Matter
Claims 5-8, 11, 13, 17-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 3, 2022